MEMORANDUM OF DECISION.
This is an appeal by the plaintiff wife in a divorce action. It follows the denial by the Superior Court of a “motion for Declaratory Relief and for Interpretation”. The motion arises from a 1963 reconciliation agreement entered into by the parties.
The ruling from which appeal is sought to be taken is not a final judgment, nor does it fall within any of the statutorily or judicially recognized exceptions to the “final judgment rule”. We are unwilling to establish such an exception here. See generally, Maine Central Railroad, et al. v. Bangor & Aroostook Railroad, Me., 395 A.2d 1107 (1978), and cases cited therein. See also Gulesian v. Gulesian, Me., 377 A.2d 119, 120 (1977).1
The entry is:
Appeal dismissed.
WERNICK and NICHOLS, JJ., did not sit.

. Denial of motion for separate support pending divorce held interlocutory and not appeala-ble.